Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 1 of 16



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

               Case No.:     _________________________/_______________________


  ALLEN DAVIS,

  Plaintiff,

  v.

  I.L.A. LOCAL NO. 1416 RETIREE CLUB INC.
  d/b/a INTERNATIONAL LONGSHOREMEN’S ASSOCIATIONS,
  a Florida Not for Profit Corporation,

  Defendant.
  __________________________________________________________/

                           NOTICE OF REMOVAL FROM STATE COURT

          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1441(a) and 1446, and U.S.

  District Court for the Southern District of Florida Civil Filing Requirements Section 5H, the above-

  captioned action, which is currently pending in the Circuit Court for the County of Miami-Dade

  in the State of Florida, is hereby removed by I.L.A. Local No. 1416 Retiree Club Inc. d/b/a

  International Longshoremen’s Associations, a Florida Not for Profit Corporation, (the “Removing

  Defendant”) to the United States District Court for the Southern District of Florida. As grounds

  for removal, the Removing Defendant states as follows:

          1.      On or about March 28, 2019, Plaintiff filed an action in the Circuit Court of Miami-

  Dade County, Florida, entitled ALLEN DAVIS v. I.L.A. LOCAL NO. 1416 RETIREE CLUB INC.

  D/B/A INTERNATIONAL LONGSHOREMEN’S ASSOCIATIONS, A Florida Not for Profit

  Corporation, Case No. 2019-009535-CA-01 (the “State Court Action”). Pursuant to 28 U.S.C. §




                                                   1
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 2 of 16



  1446(a), a complete copy of all “process, pleadings, and orders” received by the Removing

  Defendant in the State Court Action is attached as Exhibit A.

         2.      The Complaint in the State Court Action was served on Removing Defendant on

  April 25, 2019.

         3.      Pursuant to 28 U.S.C. § 1446(b), this Notice of Removal is timely because it is

  being filed within 30 days after the Removing Defendant’s receipt of the Summons and Complaint,

  as well as within 20 days after the Removing Defendant’s receipt of the Summons and Complaint,

  as required by state law. The Notice of Removal is filed with the concurrence of all Defendants in

  this matter.

         4.      This Court is the district and division “embracing the place where [the State Court

  Action] is pending.” 28 U.S.C. § 1441(a). The Miami-Dade County Circuit Court is located within

  the United States District Court for the Southern District of Florida, Miami Division.

                                Federal Question Jurisdiction Exists

         5.      This action is removable to this Court pursuant to 28 U.S.C. § 1441(a) because it is

  a civil action over which this Court has original jurisdiction pursuant to 28 U.S.C. § 1331. Federal

  district courts have original jurisdiction over all civil actions arising under the Constitution, laws

  or treaties of the United States. 28 U.S.C. § 1331; See Breuer v. Jim's Concrete of Brevard, Inc.,

  538 U.S. 691 (2003) (holding that FLSA action arises under federal law). A party may timely

  remove a pending state court action to federal district court if the federal district court would have

  had original jurisdiction. 28 U.S.C. § 1441.

         6.      The Complaint explicitly invokes jurisdiction pursuant to the Federal Labor

  Standards Act of 1938 (“FLSA”), as amended, 29 U.S.C. §§ 201, et seq. In the Complaint’s section

  titled “General Allegations”, Plaintiff alleges, “[t]his is an action for . . . unpaid wages and/or



                                                    2
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 3 of 16



  overtime under the Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”)”. (¶ 1) (emphasis

  added). Plaintiff further alleges jurisdiction pursuant to section 29 U.S.C. § 216. See (¶ 2).

  Furthermore, Plaintiff’s wherefore clause also invokes FLSA as the basis of Plaintiff’s request that

  the court “[a]djudge and decree that Defendant has violated the FLSA . . . .”(¶ 24a).

          7.     All FLSA claims in the Complaint are thus properly removed because: 1) this Court

  has original jurisdiction under 28 U.S.C. § 1331 generally and FLSA specifically and 2) all other

  prerequisites for removal exist or have been satisfied, this action is removable under 28 U.S.C. §

  1441.

          8.     Having federal question jurisdiction, this Court may exercise its supplemental

  jurisdiction over any remaining related state law claims. See 28 U.S.C. § 1367.

          9.     A Notice of Filing Notice of Removal and a Copy of this Notice of Removal from

  State Court will be filed with the Miami-Dade County Circuit Court as required by 28 U.S.C. §

  1446(d). See Exhibit B. Copies of same will be served upon counsel of record upon the filing of

  this Notice.




                          [SPACE INTENTIONALLY LEFT BLANK]




                                                   3
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 4 of 16



         WHEREFORE, Defendant I.L.A. LOCAL NO. 1416 RETIREE CLUB INC. D/B/A

  INTERNATIONAL LONGSHOREMEN’S ASSOCIATIONS, a Florida Not for Profit

  Corporation, hereby removes the state court action from the Circuit Court of Miami-Dade County

  to this Court, and requests that this Court take jurisdiction of this civil action to the exclusion

  of any further proceedings in the state court.

                                                        Respectfully Submitted,

                                                        /s/ Howard S. Susskind
                                                       HOWARD S. SUSSKIND (184696)
                                                       D. MARCUS BRASWELL, JR. (146160)
                                                       SUGARMAN & SUSSKIND, P.A.
                                                       hsusskind@sugarmansusskind.com
                                                       mbraswell@sugarmansusskind.com
                                                       100 Miracle Mile, Suite 300
                                                       Coral Gables, FL 33134
                                                       Telephone: (305) 592-2801
                                                       Facsimile: (305) 447-8115

                                                       NEIL FLAXMAN (25299)
                                                       NEIL FLAXMAN, P.A.
                                                       flaxy@bellsouth.net
                                                       80 Southwest 8th Street, Suite 3100
                                                       Miami, FL 33130
                                                       Telephone: (305) 810-2786
                                                       Facsimile: (305) 810-2824

                                                       Attorneys for Defendant.




                                                   4
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 5 of 16



                                 CERTIFICATE OF SERVICE

         I CERTIFY that a true and correct copy of the foregoing was filed with the court and
  served on below listed counsel using the Court’s CM/ECF system on May 13, 2019.


                                                 /s/ D. Marcus Braswell, Jr.
                                                         D. Marcus Braswell, Jr.
                                         SERVICE LIST
  Peter M. Hoogerwoerd (0188239)
  pmh@rgpattorneys.com
  Nathaly Saavedra (118315)
  ns@rgpattorneys.com
  Carlos D. Serrano (1010125)
  cs@rgpattorneys.com
  Remer & Georges-Pierre, PLLC.
  44 West Flagler Street, Suite 2200
  Miami Lakes, FL 33130
  Telephone: (305) 416-5000
  Facsimile: (305) 416-5005




                                                 5
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 6 of 16




                   EXHIBIT A




                                       6
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 7 of 16




                                                                     [~  THE CIRCCIT COURT OF THE
                                                                     l lTH .JUDICIAL CIRCUIT IN AND FOR
                                                                     MIAMI DADE COUNTY, FLORIDA

     ALLEN DAVIS,

                Plaintiff,

     v.                                                              Case :'\io.

     l.L.A. LOCAL NO. 1416 RETIREE CLUB INC.
     d/b/a INTERNATIONAL
     LONGSHOREMEN' S ASSOClATIONS,
     a Florida Not For Profit Corporation,

                Defendant.
     - - - --          · ·- - - - -- - · · · - - - - - - -I
                                                       COMPLAINT

              Plaintiff, ALLEN DAV JS ("Plaintiff'). by and through the undersigned counsel. hereby

     sues Defendants, LL.A. LOCAL NO. 1416 RETIREE cu_;B INC. d/b/a INTERNATIONAL

     LONGSHOREMEN'S ASSOCIATIOl\S ("Defendant(s)"), and in support avers as follows: 1

                                             GENERAL ALLEGATIONS

     l.       This is an action by the Plaintiff for damages exceeding $15.000 excluding attorneys' foes

              or costs for unpaid wages and/or overtime under the Fair Labor Standards Act, 29 U.S.C.

              §§ 20!-219 ("FLSA").

     2.       This Court has jurisdiction over Plaintiffs FLSA claims pursuant to the 29 U.S.C. § 216.

     3.       Plaintiff was at all times relevant to this action, and continues to be, a resident in Miami

              Dade County, Florida, within the jurisdiction of this Honorable Court. Plaintiff is a covered

              employee for purposes of the FLSA.



     1
       Additionally, Plaintiff has also filed a Charge of Discrimination with the Equal Employment Opportunity
     Commission alleging age discrimination in violation of Plaintiff's rights under Title Vil and the FCRA. Plaintiff
     intends to pursue these additional claims as such time when an required administrative remedies have been
     appropriately exhausted.
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 8 of 16




     4.     Defendant, a Florida not for profit corporation, has its principle place of business in Miami

            Dade County, Florida. where Plaintiff worked for Defendant. and at all times material

            hereto was and is engaged in interstate commerce.

     5.     Venue is proper in Miami Dade County. Florida because all of the actions that fom1 the

            basis of this Complaint occurred within Miami Dade County, Florida and payment was

            due in Miami Dade County, Florida.

     6.     Declaratory, injunctive, legal and equitable relief sought pursuant to the laws set forth

            above together with attorneys' fees. costs and damages.

     7.     All conditions precedent for the filing of this action before this Court have been previously

            met, including the exhaustion of all pertinent administrative procedures and remedies.

                        FACTUAL ALLEGATIO~S COMMON TO ALL COUNTS

     8.     Plaintiff is a non-exempt employee of Defendant and is subject to the payroll practices

            and procedures set fo1th hereinafter, and who worked in excess of forty (40) hours during

            one or more workweeks within three (3) years of the filing of this complaint.

     9.     Plaintiff performed work for Defendant from on or about 2000 to on or about October 26,

            2018 as an assistant business agent.

     10.    Throughout Plaintiffs employment. Plaintiff worked in excess of forty (40) hours per

            week. At all times material hereto, Defendant was on notice of and/or had full knowledge

            of all hours worked by Plaintiff, including those hours 1,,vorked by Plaintiff in excess of

            forty ( 40) in a given work week.

     11 .   Plaintiff was not paid at the proper overtime rate for hours worked in excess of fotty (40)

            per week, as proscribed by the laws of the United States and the State of Florida.




                                                     2
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 9 of 16




     12.   Specifically, Plaintiff worked an average ofthi1iy-sevcn (37) hours of overtime each week

           for Defendant.

     13.   Defendant knew that Plaintiff was working overtime, and that Federal law reqwres

           employees to be compensated at time and one-half per hour for overtime pay.

     14.   Plaintiff has retained the undersigned counsel in order that his rights and interests may be

           protected and thus has become obligated to pay the undersigned a reasonable attorney's

           fee.

                                                 COUNT I
                               Wage & Hour Federal Statutory Violation

     15.   Plaintiff re-adopts each and every factual allegation as stated in paragraphs I through 14

           of this Complaint as if set out in full herein.

     16.   This action is brought by Plaintiff to recover from Defendant unpaid overtime and

           minimum wage compensation, as well as an additional amount as liquidated damages,

           costs. and reasonable attorney's fees under the provisions of 29 U.S.C. § 201 et seq. , and

           specifically under the provisions of29 U.S.C'. § 207. 29 U.S.C. § 207 (a)(l) states," No

           employer shall employ any of his employees .. . for a work week longer than 40 hours unless

           such employee receives compensation for his employment in excess of the hours above-

           specified at a rate not less than one and a half times the regular rate at which he is

           employed."

     17.   Jurisdiction is conferred on this Cou1i by Title 29 U.S.C. § 216(b).

     18.   At all times pertinent to this Complaint. Defendant operated as an organization which sells

           and/or markets its services and/or goods to customers from throughout the United States

           and also provides its services for goods sold and transported from across state lines of other

           states, and the Defendant obtains and solicits funds from non-Florida sources, accepts


                                                      3
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 10 of 16




            funds from non-Florida sources, uses telephonic transmissions going over state lines to do

            its business, transmits funds outside the State of Florida, and otherwise regularly engages

            in interstate commerce, particularly with respect to its employees.

      19.   Upon information and belief, the annual gross revenue of the Defendant was at al I times

            material hereto in excess of $500,000 per annum, and. by vi1tue of working in interstate

            commerce. otherwise satisfies the FLSA's coverage requirements.

      20.   By reason of the foregoing, the D0fendant is and was, during all times hereafter mentioned,

            an enterprise engaged in commerce or in the production of goods for commerce as defined

            in §§ 3 (r) and 3(s) of the FLSA, 29 U.S.C. § 203(r) and 203(s). Defendant's business

            activities involve those to which the Pair Labor Standards Act applies. The Plaintiff's work

            for the Defendant likewise affects interstate commerce.

      21.   Plaintiff seeks to recover for unpaid wages accumulated from the date of hire and/or from

            3 (three) years from the date of the filing of this complaint.

      22.   At all times material hereto, the Defendant failed to comply with Title 29 U.S.C. §§ 201-

            219 and 29 C.F.R. § 516.2 and§ 516.4 el seq. in that Plaintiffperformed services and

            worked in excess of the maximum hours provided by the FLSA but no provision was made

            by the Defendant to properly pay Plaintiff at the rate of time and one half for all hours

            worked in .:xccss of forty hours (40) per workweek as provided in the FLSA .

     23.    Defendant knew and/or showed reckless disregard of the provisions of the FLSA

            concerning the payment of overtime wages as required by the Fair Labor Standards Act

            and remain owing Plaintiff these unpaid wages since the commencement of Plaintiffs

            employment with Defendant as set forth above. As such, Plaintiff is entitled to recover

            double damages.



                                                      4
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 11 of 16




      24.    Defendant never posted any notice, as required by the Fair Labor Standards Act and Federal

             Law. to inform employees of their federal rights to overtime and minimum 1,vage payments.

      WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

            A. Adjudge and decree that Defendant has violated the FLSA and has done so willfully,

                intentionally and with reckless disregard for Plaintiffs rights;

            B. Award Plaintiff actual damages in the amount shown to be due for unpaid overtime and

                minimum wage compensation for hours worked in excess of forty (40) weekly, with

                interest; and

            C. Award Plaintiff an equal amount in double damages/liquidated damages: and

            D. Award Plaintiff the costs of this action, together with a reasonable attorneys' fees; and

            E. Grant Plaintiff such additional relief as the Court deems just and proper under the

                circumstances.




                                [SPACE INTENTIONALLY LEFT BLANK]




                                                     5
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 12 of 16




                                               JURY DEMAND

      Plaintiff demands trial by jury of all issues triable as ofright by jury.


      Dated: March 28, 2019

                                                              Respectfully submitted,


                                                             Isl ~athaly Saavedra
                                                             Peter M. Hoogcrwoerd, Esq.
                                                             Fla. Bar°l'io.: 0188239
                                                             pmh'.a>,rgpattorneys.com
                                                             Nathaly Saavedra, Esq.
                                                             Fla. Bar No. l 18315
                                                             ns@rc:p ~tttorne v s.com
                                                             Carlos D. Serrano, Esq.
                                                             Fla. Bar No. 1010125
                                                             cs·cvr1rpattornc\ s.com
                                                             Remer & Georges-Pierre, PLLC
                                                             44 West Flagler Street, Suite 2200
                                                             Miami, FL 33130
                                                             (305) 416-5000- Telephone
                                                             (305) 416-5005- Facsirni le




                                                        6
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 13 of 16




                    EXHIBIT B




                                        7
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 14 of 16



               IN THE CIRCUIT COURT OF THE 11TH JUDICIAL CIRCUIT
                    IN AND FOR MIAMI-DADE COUNTY, FLORIDA

                                   Case No. 2019-009535-CA-01


  ALLEN DAVIS,

  Plaintiff,

  v.

  I.L.A. LOCAL NO. 1416 RETIREE CLUB INC.
  d/b/a INTERNATIONAL LONGSHOREMEN’S ASSOCIATIONS,
  a Florida Not for Profit Corporation,

  Defendant.
  ________________________________________________________/

                        NOTICE OF FILING NOTICE OF REMOVAL

  To:     Clerk of Court                              Peter M. Hoogerwoerd, Esq.
          Miami-Dade County Circuit Court             Nathaly Saavedra, Esq.
          73 W. Flagler Street                        Carlos D. Serrano, Esq.
          Miami, FL 33130                             Remer & Georges-Pierre, PLLC
                                                      44 West Flagler Street, Suite 2200
                                                      Miami Lakes, FL, 33130

          PLEASE TAKE NOTICE that the Notice of Removal From State Court of the above-

  captioned action from the Miami-Dade County Circuit Court to the United States District Court

  for the Southern District of Florida, Miami Division, was electronically filed on May 13, 2019, in

  the United States District Court, Southern District of Florida, Miami Division. A copy of the

  Notice of Removal From State Court, with Exhibits, is attached as Exhibit A. This Notice of

  Notice of Removal is being filed with the concurrence of all Defendants in this matter.




                                                  1
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 15 of 16



         PLEASE TAKE FURTHER NOTICE that pursuant to 28 U.S.C. §1446, this Court should

  not proceed further unless and until the case is remanded.

                                                        Respectfully Submitted,

                                                        /s/ Howard S. Susskind
                                                       HOWARD S. SUSSKIND (184696)
                                                       D. MARCUS BRASWELL, JR. (146160)
                                                       SUGARMAN & SUSSKIND, P.A.
                                                       Hsusskind@sugarmansusskind.com
                                                       mbraswell@sugarmansusskind.com
                                                       100 Miracle Mile, Suite 300
                                                       Coral Gables, FL 33134
                                                       Telephone: (305) 592-2801
                                                       Facsimile: (305) 447-8115

                                                       NEIL FLAXMAN (25299)
                                                       NEIL FLAXMAN, P.A.
                                                       flaxy@bellsouth.net
                                                       80 Southwest 8th Street, Suite 3100
                                                       Miami, FL 33130
                                                       Telephone: (305) 810-2786
                                                       Facsimile: (305) 810-2824

                                                       Attorneys for Defendant.




                                                  2
Case 1:19-cv-21929-CMA Document 1 Entered on FLSD Docket 05/13/2019 Page 16 of 16



                                 CERTIFICATE OF SERVICE

         I CERTIFY that a true and correct copy of the foregoing was filed with the court and
  served on below listed counsel using the Court’s CM/ECF system on May 13, 2019.

                                                       /s/ D. Marcus Braswell, Jr.
                                                             D. Marcus Braswell, Jr.

                                         SERVICE LIST
  Peter M. Hoogerwoerd (0188239)
  pmh@rgpattorneys.com
  Nathaly Saavedra (118315)
  ns@rgpattorneys.com
  Carlos D. Serrano (1010125)
  cs@rgpattorneys.com
  Remer & Georges-Pierre, PLLC.
  44 West Flagler Street, Suite 2200
  Miami Lakes, FL 33130
  Telephone: (305) 416-5000
  Facsimile: (305) 416-5005




                                                 3
